United States Court of Appeals
                     For the First Circuit


No. 06-1517

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      BELEN NIEVES-CASTAÑO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this court issued on March 27, 2007 is amended
as follows:

     On page 2, line 4: Insert the word "of" between "possession"
and "a."

     On page 2, line 20: Replace the word "era" with the word
"rea."

     On page 5, line 4: Replace the number "18" with the number
"26."

     On page 5, line 19: Replace the number "18" with the number
"26."

     On page 11, line 10: In place of the two spaces between "B."
and "Constitutionality," insert a line indent.